               Case 3:19-cv-08214-JCS Document 1 Filed 12/17/19 Page 1 of 11



 1   DANIEL MALAKAUSKAS, Cal. Bar. No.: 265903
     MALAKAUSKAS LAW, APC
 2
     7345 South Durango Drive
 3   Suite B-107-240
     Las Vegas, NV 89113
 4   Tel: 866-790-2242 / Fax: 888-802-2440
     daniel@malakauskas.com
 5
 6   Attorney for Plaintiff: Meryl Pomponio

 7
                                   UNITED STATES DISTRICT COURT
 8
 9                              NORTHERN DISTRICT OF CALIFORNIA

10                                          OAKLAND DIVISION
11 MERYL POMPONIO,                                         Case No.:
12
                           Plaintiff,               COMPLAINT BY MERYL POMPONIO
13                                                  AGAINST MAROKE INC, et al., FOR
      v.                                            DAMAGES AND INJUNCTIVE RELIEF
14                                                  RESULTING FROM VIOLATIONS OF 1)
15   MAROKE INC, as an entity and doing business as TITLE III OF THE AMERICANS WITH
     “Quality Auto Dealer”, NINA A. ANTUNES, DISABILITIES ACT OF 1990; 2) THE UNRUH
16   ALAN ANTUNES, and DOES 1-50, Inclusive,        CIVIL RIGHTS ACT; and 3) THE
                                                    CALIFORNIA DISABLED PERSONS ACT.
17
                           Defendants.                     [42 U.S.C. §§ 12101-12213; Cal. Civ. Code §§ 51,
18
                                                           52, 54, 54.1, 54.2 and 54.3.]
19
20
21           Comes now the Plaintiff, MERYL POMPONIO, (hereafter, “Ms. Pomponio” or “Plaintiff”)

22    through her Attorney, DANIEL MALAKAUSKAS, 7345 South Durango Drive, Suite B-107-240, Las
23
      Vegas, NV 89113; Telephone: (866) 790-2242; Facsimile: (888) 802-2440; who, having been denied
24
      her civil rights, hereby respectfully alleges, avers, and complains as follows:
25
26
                  THIS COURT CAN GRANT JUSTICE TO A DISABLED INDIVIDUAL
27
28


              COMPLAINT BY POMPONIO AGAINST MAROKE INC, ET AL., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                       -1-
               Case 3:19-cv-08214-JCS Document 1 Filed 12/17/19 Page 2 of 11



 1            1.   Mrs. Pomponio was disabled by her extreme medical condition: 1) Paraneoplastic
 2
     Syndrome. Due to Mrs. Pomponio’s medical condition, Mrs. Pomponio is unable to walk and is
 3
     confined to using a mobility device to complete her day to day activities.
 4
              2.   In April 2018, Ms. Pomponio was denied the full and equal access to a public
 5
 6   accommodation located at 28534 Mission Boulevard, Hayward, CA 94544.

 7            3.   Ms. Pomponio now asks that this Court stand up for her rights under the Americans with
 8
     Disabilities Act (“ADA”), the Unruh Civil Rights Act (“UCRA”) and the California Disabled Persons
 9
     Act (“CDPA”).
10
11
      THE UNITED STATES DISTRICT COURT, NORTHERN DISTRICT OF CALIFORNIA,
12      OAKLAND DIVISION, HAS JURISDICTION AND IS THE PROPER VENUE FOR
                           PLAINTIFF TO SEEK JUSTICE
13
14            4.   The United States District Court has original federal question jurisdiction over this action

15   pursuant to 28 U.S.C. § 1331 and § 1343(a)(3) and (a)(4), for violations of the Americans with
16   Disabilities Act, 42 U.S.C. §§ 12101, et seq. This Court has supplemental jurisdiction over all state
17
     claims, including, but not limited to, claims under the Unruh Civil Rights Act, Cal. Civ. Code § 51, et
18
     seq., and/or the California Disabled Persons Act, Cal. Civ. Code §§ 54-55.3, pursuant to 28 U.S.C. §
19
20   1367 as such acts not only expressly incorporate the Americans with Disabilities Act, but such state

21   law claims also arose from the same nucleus of operative facts or transactions.
22            5.   Venue in this Court is proper under 28 U.S.C. § 1391(b)(2) as the claims alleged herein
23
     arose in the Northern District, specifically at the real property located at 28534 Mission Boulevard,
24
     Hayward, CA 94544.
25
26            6.   The Oakland Division of the Northern District of California, is the proper division

27   because all claims herein arose at the real property located at 28534 Mission Boulevard, Hayward, CA
28   94544.


              COMPLAINT BY POMPONIO AGAINST MAROKE INC, ET AL., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                      -2-
              Case 3:19-cv-08214-JCS Document 1 Filed 12/17/19 Page 3 of 11



 1                               THE VICTIM AND THOSE RESPONSIBLE
 2
            7.      Ms. Pomponio was disabled by her extreme medical condition: 1) Paraneoplastic
 3
     Syndrome. Due to Mrs. Pomponio’s medical condition, Mrs. Pomponio is unable to walk and is
 4
     confined to using a mobility device to complete her day to day activities.     Ms. Pomponio is therefore
 5
 6   a “person with a disability” and a “physically disabled person” and has a “disability” or “medical

 7   condition” pursuant to the rules and regulations of the ADA, specifically 42 U.S.C § 12102 and Cal.
 8
     Civ. Code §§ 51 and 54.
 9
            8.      Defendants, MAROKE INC, and Does 1-50 (hereafter, collectively or individually,
10
     “Tenant”), operate as a business establishment, hold themselves out to the public, and do business as
11
12   “Quality Auto Dealer” at 28534 Mission Boulevard, Hayward, CA 94544, and have substantial control

13   over the interior and exterior of the building, the parking lot, and all spaces adjacent to such building.
14
            9.      Defendants, NINA A. ANTUNES, ALAN ANTUNES, and Does 1-50 (hereafter,
15
     collectively or individually, “Landlord”, in their commercial real estate investment, owner, or landlord
16
     capacity), own, operate, manage, and have substantial control over the real property, including the
17
18   interior and exterior of the building, parking lot and all spaces adjacent to the buildings located at 28534

19   Mission Boulevard, Hayward, CA 94544.
20
            10.     Defendants, Does 26-50, are individuals, businesses, organizations, or entities which
21
     entered into a contract with Defendants, Tenant, Landlord, and/or Does 1-50, as property managers or
22
     franchisees for the real property and adjacent parking lot, and as such have substantial control over the
23
24   real property located at 28534 Mission Boulevard, Hayward, CA 94544.

25          11.     The true names and capacities of the Defendants named herein as Does 1-50, inclusive,
26
     whether individual, corporate, partnership, association, or otherwise, are unknown to Plaintiff who
27
28


             COMPLAINT BY POMPONIO AGAINST MAROKE INC, ET AL., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                       -3-
              Case 3:19-cv-08214-JCS Document 1 Filed 12/17/19 Page 4 of 11



 1   therefore sues these Defendants by such fictitious names. Plaintiff requests leave of court to amend this
 2
     complaint to allege their true names and capacities at such times as they are ascertained.
 3
            12.     Plaintiff is informed and believes and thereon alleges that each of the Defendants,
 4
     including Does 1-50, caused and are responsible for the below described unlawful conduct and
 5
 6   resulting injuries by, among other things, personally participating in the unlawful conduct or acting

 7   jointly or conspiring with others who did so; by authorizing, acquiescing in or setting in motion
 8
     policies, plans or actions that led to the unlawful conduct; by failing to take action to prevent the
 9
     unlawful conduct; by failing and refusing with deliberate indifference to Plaintiff’s rights to equal
10
     access to public spaces; and by ratifying the unlawful conduct that occurred by agents, and officers or
11
12   entities under their direction and control.

13
14                    MS. POMPONIO WAS DENIED EQUAL ACCESS TO A
               PUBLIC ACCOMMODATION AND NOW FIGHTS FOR ALL DISABLED
15
            13.     Ms. Pomponio was disabled by her extreme medical condition: 1) Paraneoplastic
16
17   Syndrome. Due to Mrs. Pomponio’s medical condition, Mrs. Pomponio is unable to walk and is

18   confined to using a mobility device to complete her day to day. Mrs. Pomponio is therefore a “person
19   with a disability” and a “disabled person” and has a “disability” or “medical condition” pursuant to
20
     federal law, rules and regulations, specifically 42 U.S.C § 12102, and 28 C.F.R. § 36.104.
21
            14.     In April 2018, Ms. Pomponio desired to go to and use the services, and/or buy products
22
23   at “Quality Auto Dealer” which is located at 28534 Mission Boulevard, Hayward, CA 94544.

24          15.     While in the parking lot adjacent to, surrounding, or while inside the business “Quality
25   Auto Dealer”, Ms. Pomponio personally encountered barriers that interfered with her ability to use and
26
     enjoy the goods, services, privileges and accommodations offered by the facilities. Specifically, while
27
     visiting the business establishment, Ms. Pomponio had difficulty as there was no accessible parking
28


             COMPLAINT BY POMPONIO AGAINST MAROKE INC, ET AL., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                      -4-
              Case 3:19-cv-08214-JCS Document 1 Filed 12/17/19 Page 5 of 11



 1   stall or access aisle. This caused Ms. Pomponio difficulty as not only did she not know where to park
 2
     but the limited available open parking areas made it difficult to enter and exit her vehicle. In addition,
 3
     the entrance ramp was too steep making it difficult to navigate in her wheeled device. Finally, the
 4
     restroom failed to be accessible to Ms. Pomponio in her wheeled device given its dimensions furthering
 5
 6   Ms. Pomoponio’s troubles.

 7           16.    Despite Ms. Pomponio’ wish to patronize the businesses in the future, the above-
 8
     mentioned barriers constitute deterrents to access to the business, rendering the business’ goods,
 9
     services, facilities, privileges, advantages, and accommodations unavailable to physically disabled
10
     patrons such as herself.
11
12           17.    Ms. Pomponio alleges, on information and belief, that Defendants knew that such

13   barriers existed and that Defendants’ failure to remove the barriers was intentional as the particular
14
     barriers mentioned above were intuitive and obvious. Additionally, Defendants exercised control and
15
     dominion over the condition of the real property and building and had the financial resources to remove
16
     such barriers. Furthermore, Ms. Pomponio alleges, on information and belief, that such modifications
17
18   were readily achievable as removal of the above barriers could have been achieved without much

19   difficulty or expense.
20
             18.    Ms. Pomponio brings this lawsuit to encourage Defendants to ensure their property is
21
     accessible to all.
22
23
                                           FIRST CLAIM
24                               VIOLATION OF TITLE III OF THE ADA
                                        (As to all Defendants)
25
26           19.    Plaintiff hereby incorporates and realleges, as if fully set forth herein, each and every

27   allegation contained in all prior and subsequent paragraphs.
28


             COMPLAINT BY POMPONIO AGAINST MAROKE INC, ET AL., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                       -5-
              Case 3:19-cv-08214-JCS Document 1 Filed 12/17/19 Page 6 of 11



 1          20.     The parking lot and building at the real property known as 28534 Mission Boulevard,
 2
     Hayward, CA 94544 is owned, controlled, operated, leased, and managed by Defendants: Tenant,
 3
     Landlord, Does 1-50, or their agents. The business “Quality Auto Dealer”, including their parking lot,
 4
     are open to the general public and as such is a “public accommodation” under 42 U.S.C. § 12181 and
 5
 6   28 C.F.R. § 36.104.

 7          21.     Pursuant to 42 U.S.C. § 12182(a), by owning, leasing, or operating the public
 8
     accommodation known as “Quality Auto Dealer”, Defendants are prohibited from discriminating
 9
     against Plaintiff by denying her, on the basis of her disability, the full and equal enjoyment of the goods,
10
     services, facilities, privileges, advantages, or accommodations offered by the facilities.
11
12          22.     In order to avoid discriminating against a disabled individual pursuant to 28 C.F.R. §

13   36.101 and § 36.102, Defendants must ensure that such public accommodation is designed, constructed,
14
     and altered in compliance with the accessibility standards established by 28 C.F.R. § 36.101 et seq.,
15
     and have proper policies, practices, and procedures to ensure that individuals with disabilities are
16
     afforded equal access to the full and equal enjoyment of the goods, services, facilities, privileges,
17
18   advantages, or accommodations offered by the public accommodation. 42 U.S.C. §§ 12181(9),

19   12182(b)(2)(A)(iv) and (v), 12183(a)(1) and (2).
20
            23.     Ms. Pomponio was disabled by her extreme medical condition: 1) Paraneoplastic
21
     Syndrome. Due to Mrs. Pomponio’s medical condition, Mrs. Pomponio is unable to walk and is
22
     confined to using a mobility device to complete her day to day. Mrs. Pomponio is therefore a “person
23
24   with a disability” and a “disabled person” and has a “disability” or “medical condition” pursuant to

25   federal law, rules and regulations, specifically 42 U.S.C § 12102, and 28 C.F.R. § 36.104. While at
26
     the interior, exterior, parking lot, or adjacent spaces, of the business known as “Quality Auto Dealer”,
27
28


             COMPLAINT BY POMPONIO AGAINST MAROKE INC, ET AL., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                       -6-
              Case 3:19-cv-08214-JCS Document 1 Filed 12/17/19 Page 7 of 11



 1   Plaintiff personally encountered a number of barriers that interfered with her ability, to use and enjoy
 2
     the goods, services, privileges and accommodations offered at the facility.
 3
            24.    Specifically, Defendants failed to ensure that such real property was equally accessible
 4
     to individuals with disabilities and medical conditions by having the following barriers at the real
 5
 6   property:

 7                 a.      The alleged unauthorized vehicle signage is not posted in a conspicuous place
 8
                           at the entrance to off-street parking or immediately adjacent to on-site
 9
                           accessible parking and visible from each parking space in violation of 2013
10
                           CBC 11B-502.8 and 2016 CBC 11B-502.8;
11
12                 b.      There are no accessible routes provided within the site from accessible parking
13                         spaces and accessible passenger loading zones, public streets and sidewalks,
14
                           and public transportation stops to the accessible building or facility entrance
15
                           they serve in violation of 1991 ADAAG 4.3.2(1), 2010 ADAS 206.2.1, 2013
16
17                         CBC 11B206.2.1 and 2016 CBC 11B-206.2.1;

18                 c.      The accessible route connecting accessible buildings, accessible facilities,
19                         accessible elements, and accessible spaces on the same site is not provided in
20
                           violation of 1991 ADAAG 4.1.2 (2), 2010 ADAS 206.2.2, 2013 CBC 11B-
21
                           206.2.2 and 2016 CBC 11B-206.2.2;
22
23                 d.      The ramp slope exceeds eight-point-three-three percent in violation of 1991

24                         ADAAG 4.1.2 (2), 2010 ADAS 206.2.2, 2013 CBC 11B-206.2.2 and 2016
25
                           CBC 11B-206.2.2;
26
27
28


             COMPLAINT BY POMPONIO AGAINST MAROKE INC, ET AL., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                      -7-
     Case 3:19-cv-08214-JCS Document 1 Filed 12/17/19 Page 8 of 11



 1        e.      There is no accessible parking space or access aisle provided in violation of
 2
                  1991 ADAAG 4.6.3, 2010 ADAS 208.1, 2013 CBC 11B-208.1 2016 CBC 11B-
 3
                  208.1;
 4
 5        f.      There is no accessible parking space identification signage provided in violation

 6                of 1991 ADAAG 4.6.4, 2010 ADAS 502.6, 2013 CBC 11B-502.6 and 2016
 7                CBC 11B-502.6;
 8
          g.      There is no “VAN ACCESSIBLE” designation parking space identification
 9
                  signage provided in violation of 1991 ADAAG 4.6.1, 2010 ADAS 502.6, 2013
10
11                CBC 11B-502.6, 2016 CBC 11B-502.6;

12        h.      There is no “MINIMUM FINE $250” parking space identification signage
13
                  provided in violation of 2013 CBC 11B-502.6.2, 2016 CBC 11B-502.6.2;
14
          i.      There is a change in level within the required maneuvering clearance in front
15
16                of the entrance door in violation of 1991 ADAAG 4.13.6, 2010 ADAS

17                404.2.4.4, 2013 CBC 11B-404.2.4.4 and 2016 CBC 11B404.2.4.4;
18        j.      The Tactile Exit signage is not provided in violation of 1991 ADAAG
19
                  4.1.3(16)(a), 2010 ADAS 216.4.1, 2013 CBC 11B-216.4.1 and 2016 CBC 11B-
20
                  216.4.1;
21
22        k.      The public restroom is not accessible in violation of 1991 ADAAG 4.22, 2010

23                ADAS 213.1, 2013 CBC 11B-213.1 and 2016 CBC 11B-213.1;
24
          l.      The restroom door hardware requires tight grasping, pinching, or twisting of the
25
                  wrist to operate in violation of 1991 ADAAG 4.13.9, 2010 ADAS 404.2.7, 2013
26
27                CBC 11B-404.2.7 and 2016 CBC 11B-404.2.7;

28


     COMPLAINT BY POMPONIO AGAINST MAROKE INC, ET AL., FOR DAMAGES AND INJUNCTIVE RELIEF

                                             -8-
              Case 3:19-cv-08214-JCS Document 1 Filed 12/17/19 Page 9 of 11



 1                 m.      The clearance around the water closet is less than sixty inches by fifty-six inches
 2
                           (60” x 56”) in violation of 1991 ADAAG 4.16.2, 2010 ADAS 604.3.1, 2013
 3
                           CBC 11B-604.3.1 and 2016 CBC 11B-604.3.1;
 4
 5                 n.      The flush control is not located on the open side of the water closet in violation

 6                         of 1991 ADAAG 4.16.5, 2010 ADAS 604.6, 2013 CBC 11B-604.6 and 2016
 7                         CBC 11B-604.6;
 8
                   o.      The water supply and drainpipes under the lavatory are not insulated or
 9
                           otherwise configured to prevent contact in violation of 1991 ADAAG 4.19.4,
10
11                         2010 ADAS 606.5, 2013 CBC 11B-606.5 and 2016 CBC 11B-606.5.

12          25.    As a direct and proximate cause of Defendants’ conduct, Plaintiff, on the basis of her
13   disabilities, was denied the opportunity to participate in or benefit from a good, service, privilege,
14
     individuals in violation of 42 U.S.C. § 12181.
15
            26.    Plaintiff seeks injunctive relief to prohibit Defendants’ acts and omissions as complained
16
17   of herein which have the effect of wrongfully discriminating against Plaintiff and other members of the

18   public who are physically disabled from full and equal access to these public facilities. Specifically,
19   Plaintiff seeks injunctive relief ensuring that Defendants modify their real property to ensure that
20
     disabled persons are not discriminated against in receiving equal access to goods, services, and facilities
21
     as other more able-bodied persons.
22
23
                                         SECOND CLAIM
24                          VIOLATIONS OF CALIFORNIA CIVIL CODE § 51
25                                     (As to all Defendants)

26          27.    Plaintiff hereby incorporates and realleges, as if fully set forth herein, each and every

27   allegation contained in all prior and subsequent paragraphs.
28


             COMPLAINT BY POMPONIO AGAINST MAROKE INC, ET AL., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                       -9-
             Case 3:19-cv-08214-JCS Document 1 Filed 12/17/19 Page 10 of 11



 1          28.    Any violation of the ADA 42 U.S.C. §§ 12101-12213 also constitutes a violation of Cal.
 2
     Civ. Code § 51(f) and § 52(a), thus independently justifying an award of damages and injunctive relief
 3
     pursuant to California law.
 4
            29.    On the basis of her disabilities, Plaintiff was denied the opportunity to participate in or
 5
 6   benefit from a good, service, privilege, advantage or accommodation in a manner equal to that afforded

 7   to other non-disabled individuals which resulted in Plaintiff’s difficulty, discomfort, or embarrassment.
 8
     Therefore, pursuant to Cal. Civ. Code § 55.56(a) through (c), Plaintiff is entitled to attorneys’ fees,
 9
     costs, and damages of no less than four-thousand U.S. dollars (4,000 USD) for each and every violation.
10
11
                                         THIRD CLAIM
12                          VIOLATIONS OF CALIFORNIA CIVIL CODE § 54
                                       (As to all Defendants)
13
14          30.    Plaintiff hereby incorporates and realleges, as if fully set forth herein, each and every

15   allegation contained in all prior and subsequent paragraphs.
16          31.    Any violation of the ADA 42 U.S.C. §§ 12101-12213 also constitutes a violation of Cal.
17
     Civ. Code § 54.1(d) and § 54.3(a), thus independently justifying an award of damages and injunctive
18
     relief pursuant to California law.
19
20          32.    On the basis of her disabilities, Plaintiff was denied the opportunity to participate in or

21   benefit from a good, service, privilege, advantage or accommodation in a manner equal to that afforded
22   to other non-disabled individuals, which resulted in Plaintiff’s difficulty, discomfort or embarrassment.
23
     Therefore, pursuant to Cal. Civ. Code § 55.56(a) through (c), Plaintiff is entitled to attorneys’ fees,
24
     costs, and damages on no less than one-thousand U.S. dollars (1,000 USD) for each and every violation.
25
26
27
28


             COMPLAINT BY POMPONIO AGAINST MAROKE INC, ET AL., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                      - 10 -
             Case 3:19-cv-08214-JCS Document 1 Filed 12/17/19 Page 11 of 11



 1                                                   PRAYER
 2
     WHEREFORE, Plaintiff prays the following:
 3
            1.     For injunctive relief directing Defendants to modify their facilities and policies as
 4
 5   required by law to comply with ADA regulations, including the ADAAG where required; institute

 6   policy to enable Plaintiff to use goods and services offered to the non-disabled public; provide adequate
 7
     access to all citizens, including persons with disabilities; issue a permanent injunction directing
 8
     Defendants to maintain their facilities usable by Plaintiff and similarly situated person with disabilities
 9
     in compliance with federal regulations, and which provide full and equal access, as required by law;
10
11          2.     Retain jurisdiction over Defendants until such time as the Court is satisfied that

12   Defendants’ unlawful policies, practices, acts and omissions, and maintenance of inaccessible public
13
     facilities as complained of herein no longer occur and will not recur;
14
            3.     Award Plaintiff all appropriate damages, including, but not limited to, either statutory
15
     damages of no less than four-thousand U.S. dollars (4,000 USD) for each and every violation of Cal.
16
17   Civ. Code § 51, or no less than one-thousand U.S. dollars (1,000 USD) for each and every violation of

18   Cal. Civ. Code § 54, with either Cal. Civ. Code § 51 or § 54 being elected prior to, or at, trial, but not
19
     both, and general damages in an amount within the jurisdiction of the Court, according to proof;
20
            4.     Award Plaintiff all litigation expenses and costs of this proceeding, and all reasonable
21
     attorneys’ fees as provided by law, including but not limited to, 42 U.S.C. § 12205, Cal. Civ. Code §§
22
23   52 and 54.3; and

24          5.     Grant such other and further relief as this Court may deem just and proper.
25
     Dated: December 16th, 2019
26
                                                                   /s/ Daniel Malakauskas
27                                                                 By: DANIEL MALAKAUSKAS, of,
                                                                   MALAKAUSKAS LAW, APC,
28
                                                                   Attorney for PLAINTIFF

             COMPLAINT BY POMPONIO AGAINST MAROKE INC, ET AL., FOR DAMAGES AND INJUNCTIVE RELIEF

                                                      - 11 -
